Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Iulia Graf on 11/03/2021.

The application has been amended as follows: 

Claims
Claim 1.” A computer-implemented method for issue resolution, the method being executed using one or more processors and comprising: receiving, by the one or more processors and from a monitoring system, an incident report comprising a description of an issue of a process and a context of the issue; retrieving, by the one or more processors, features describing the process associated with the issue based on the context of the issue, wherein the features are organized in groups of features; processing, by the one or more processors, the features to extract a set of solutions corresponding to the groups of features that were executed to resolve associated issues; processing, by the one or more processors, the set of solutions to generate a 
	Should be:
 	“A computer-implemented method for issue resolution, the method being executed using one or more processors and comprising: receiving, by the one or more processors and from a monitoring system, an incident report comprising a description of an issue of a process and a context of the issue; retrieving, by the one or more processors, features describing the process associated with the issue based on the context of the issue, wherein the features are organized in groups of features; processing, by the one or more processors, the features to extract a set of solutions corresponding to the groups of features that were executed to resolve associated issues; processing, by the one or more processors, using machine learning, the set of solutions to generate a solution for the issue; determining, by the one or more processors, whether an accuracy of the solution exceeds a solution implementation threshold; and in response to determining that the accuracy of the solution exceeds the solution implementation threshold, implementing, by the one or more processors, the solution to resolve the issue by updating a software parameter or a hardware parameter before restarting the process.”

Claim 8. “A non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations for issue resolution, the operations comprising: receiving, from a monitoring system, an incident report comprising a description of an issue of a process and a context of the issue; retrieving features describing the process associated with the issue based on the context of the issue, wherein the features are organized in groups of features; processing the features to extract a set of solutions corresponding to the groups of features that were executed to resolve associated issues; processing the set of solutions to generate a solution for the issue; determining whether an accuracy of the solution exceeds a solution implementation threshold; and in response to determining that the accuracy of the solution exceeds the solution implementation threshold, implementing the solution to resolve the issue by updating a software parameter or a hardware parameter before restarting the process.”
	Should be:
 	“A non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations for issue resolution, the operations comprising: receiving, from a monitoring system, an incident report comprising a description of an issue of a process and a context of the issue; retrieving features describing the process associated with the issue based on the context of the issue, wherein the features are organized in groups of features; processing the features to extract a set of solutions corresponding to the groups of features that were executed to resolve associated issues; processing, using machine learning, the set of solutions to generate a solution for the issue; determining whether an accuracy of the solution exceeds a solution implementation threshold; and in response to determining that the accuracy of the solution exceeds the solution implementation threshold, implementing the solution to resolve the issue by updating a software parameter or a hardware parameter before restarting the process.”

Claim 15. “A computer-implemented system, comprising: a client-side computing device; and a computer-readable storage device coupled to the client-side computing device and having instructions stored thereon which, when executed by the client-side computing device, cause the client-side computing device to perform operations for issue resolution, the operations comprising: receiving, from a monitoring system, an incident report comprising a description of an issue of a process and a context of the issue; retrieving features describing the process associated with the issue based on the context of the issue, wherein the features are organized in groups of features; processing the features to extract a set of solutions corresponding to the groups of features that were executed to resolve associated issues; processing the set of solutions to generate a solution for the issue; determining whether an accuracy of the solution exceeds a solution implementation threshold; and in response to determining that the accuracy of the solution exceeds the solution implementation threshold, 

	Should be:
 	“A computer-implemented system, comprising: a client-side computing device; and a computer-readable storage device coupled to the client-side computing device and having instructions stored thereon which, when executed by the client-side computing device, cause the client-side computing device to perform operations for issue resolution, the operations comprising: receiving, from a monitoring system, an incident report comprising a description of an issue of a process and a context of the issue; retrieving features describing the process associated with the issue based on the context of the issue, wherein the features are organized in groups of features; processing the features to extract a set of solutions corresponding to the groups of features that were executed to resolve associated issues; processing, using machine learning, the set of solutions to generate a solution for the issue; determining whether an accuracy of the solution exceeds a solution implementation threshold; and in response to determining that the accuracy of the solution exceeds the solution implementation threshold, implementing the solution to resolve the issue by updating a software parameter or a hardware parameter before restarting the process.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Yolanda L Wilson/Primary Examiner, Art Unit 2113